Title: To George Washington from Samuel Blachley Webb, 8 October 1782
From: Webb, Samuel Blachley
To: Washington, George


                  
                     Light Infantry Camp 8th Octor 1782
                  
                  The enclosed report from Capt. Webb will convince your Excellency that his late movement by water was without my knowledge or consent.
                  The orders to the Officer commanding at the New-Bridge have in some degree been discretionary about moveing down with the whole or part of his Company, always to leave the proper Guards at the New Bridge and the mouth of Croton, and to give me previous information of his movement.
                  No orders were given respecting his moveing by water, as there never has been a Boat left there on any pretence, the Boats he had were some which had gone adrift from Verplanks point.
                  Yesterday morning Capt. Webb reported to me the circumstance of his going down by Water, which I was sensible was unmilitary, but knowing his intentions were good, I directed him immediately to go to Head Quarters and report the Circumstances to Your Excellency—he saw Col. Tilghman who assured him he would represent it.
                  I have had occasion several times to send Boats to Tappan and the Sloat for Forage—always with strict orders not to go within shot of the Eastern Shore.  Your Excellency will please to rest assured no impropriety of this kind shall take place under my orders.  I have the Honor to be with Esteem Your Excellency’s Most Obedt Servt
                  
                     Saml B. Webb
                  
                  
                     The Officer now at New Bridge has positive orders not send any part of his command more than five or Six Miles in Front of Croton without particular orders for that purpose.
                  
                  
                  
                Enclosure
                                    
                     
                        Sir,
                        Light Infantry Camp Octob. 7 1782
                     
                     On the 3d Instant while I had the Command at the New Bridge—I was informed by the Inhabitants that two Boats were ashore at Sing-Sing, wherupon I sent a party of men under the Command of Lt Spring to take and bring them to me—On the 5th a Number of Militia Horsemen came to the Bridge in Order to pass below—and I having discretionary Orders concerning going with my Party at any Time without extending the Time beyond 24 Hours thought it best for the Sake of procuring Intelligence to take this Oppurtunity and that I might not weary my men to put them into those two Boats which Lt Spring brought from Sing Sing—I embarked on the 5th about two OClock in the Afternoon leaving a Sergt and six at the Bridge a Corporal & 4 at the Ferry with 4 more who were to join those 2 guards as soon as they returned from getting Provision—I went down as far as Tarry town unmolested in fair View of Captain Pray without his taking any notice landed before Sun down and remained there untill 7 OClock at which Time I again embarked & went as far as Dobbs ferry, from whence after leaving 4 men as a guard to the Boats I march’d down in order to see what I could discover and return’d to Dobbs about 8 OClock the next morning and again embark’d to return back—All which Time I could not discern that Major Oliver or Captn Pray had any knowledge of my being there or making any Signals of Alarm Untill I had passed Tarry Town on my way back, when Captain Pray fired a Gun—I immediately put the Boat about and stood for him—he then fired two more—I still kept on towards him & made Signal to acquaint him who I was—he then pushed off with his Boat & rowed up the River—I still rowed towards him ’till we had got within Call of one another.  I hailed him & told him who I was and not to be concerned—He upon that gave me another Shot—I did every thing in my Power to make him acquainted—but all I could get from him was—"To go back again."—I then lay on my Oars untill he came up to Lt Spring and was satisfied concerning the Matter—after this I proceeded up the River and returned safe back to my Post.  
                     My Intention Sir was perfectly, innocent and the Reason of my putting the Men on board the two Boats was to make it more easy for them—the Horsemen kept slowly along the Shore in a line with me so that had any Discovery been made of the Enemy I should have had immediate Notice from them.
                     This Sir is all the Report that I can recollect of the Matter.  I am Sir Your most obedt most humble Servent
                     
                        Geo. Webb Captn
                        
                     
                  
                  
               